Citation Nr: 0815324	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-35 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for panic attacks with anxiety, claimed as post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 2001 to 
February 2002 and from March 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for for 
panic attacks with anxiety, claimed as PTSD, and assigned a 
30 percent disability rating for that disorder.  However, 
pursuant to her October 2005 statement of the case (SOC), it 
appears that the veteran filed a notice of disagreement (NOD) 
in April 2005 with the assignment of the 30 percent rating.  
Where the disability rating assigned for a disorder is at 
issue on appeal, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An April 2008 memorandum reflected that the veteran's claims 
file is not available and that efforts have been undertaken 
to have it rebuilt.  The Board notes that in cases such as 
this, VA has a "heightened" duty to assist in the 
development of the claims.  Washington v. Nicholson, 19 Vet. 
App. 362, 369-70 (2005).  As will be discussed below, the 
Board finds that a remand is necessary to comply with the 
VA's duty to assist.

In an April 2008 letter, the Board notified the veteran that 
her claims file was unavailable and informed her that efforts 
were being undertaken to rebuild it.  However, that letter 
was returned to the Board as undeliverable.  Additionally, 
the Board notes that the veteran's claims file has only been 
partially rebuilt.  In this regard, copies of her March 2005 
RO decision that is on appeal, October 2005 SOC, November 
2005 Form 9, December 2006 Form 646, December 2006 Form 8, 
and December 2006 certification letter to the Board are part 
of the veteran's rebuilt claims folder.  Further, the 
veteran's October 2005 SOC reflected that there are other 
documents which were part of her claims file that have not 
been associated with her rebuilt claims file including a copy 
of her claim which was received in August 2004, her NOD which 
was received in April 2005, and VA outpatient treatment 
reports from the Marion VAMC dated from September 2004 to 
April 2005.  Therefore, on remand efforts should be 
undertaken to associate these documents with the veteran's 
rebuilt claims folder.  

The Board also notes that the reasons and bases section of 
the October 2005 SOC refers to a VA examination held in 
connection with the claim on appeal but does not list the 
date of that examination.  Additionally, no VA examination is 
of record.  Additionally, in the April 2008 informal hearing 
presentation, the veteran's representative indicated that her 
PTSD had increased in severity.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  As such, the veteran should be afforded a 
VA examination to access the current severity of her service-
connected disability.  

Additionally, the Board notes that it is unclear whether the 
veteran was provided with Veterans Claims Assistance Act 
(VCAA) notice in connection with her claim.  Neither the 
March 2005 RO decision or the October 2005 SOC referenced a 
VCAA letter.  Moreover, after the veteran's claim was 
certified to the Board in December 2006, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008).  

Although the Board notes that this appeal stems from a March 
2005 RO decision which granted service connection for panic 
attacks with anxiety, claimed as PTSD, and it appears that 
the veteran is disagreeing with the initial 30 percent 
rating, the Board concludes that as it is unclear what notice 
the veteran has been provided, and therefore, the Board is 
unable to determine whether the veteran had proper 5103(a) 
notice with regard to the service connection claim which was 
substantiated in the March 2005 RO decision.  Consequently, 
the case must also be remanded for proper notice pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  See Dingess, 19 Vet. 
App. at 490-491; Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
at her current address of record to inform 
her that her claims file is unavailable 
and to ascertain whether she has copies of 
any documents in her claims file including 
but not limited to her August 2004 claim, 
April 2005 NOD, and any VCAA 
correspondence.  

2.  The AMC/RO should associate with the 
claims folder VA outpatient treatment 
records from the Marion VAMC dated from 
September 2004 to April 2005 and any 
additional outstanding VA treatment 
records pertinent to the veteran's claim.  
The AMC/RO should also associate a copy of 
the veteran's VA examination undertaken in 
connection with her claim, as referenced 
in the March 2005 RO decision and October 
2005 SOC.  All attempts to locate and 
associate these records should be 
documented in the claims folder.  

3.  The AMC/RO should send the veteran a 
notice letter in connection with her claim 
for a higher initial evaluation for her 
service-connected panic attacks with 
anxiety, claimed as PTSD.  The letter 
should (1) inform her of the information 
and evidence that is necessary to 
substantiate the claim; (2) inform her 
about the information and evidence that VA 
will seek to provide; (3) inform her about 
the information and evidence she is 
expected to provide; and (4) ask her to 
provide any evidence in her possession 
that pertains to the claim.  

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the letter should contain 
information that addresses Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter should advise the 
veteran that, to substantiate an increased 
rating claim, the veteran must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
(panic attacks with anxiety claimed as 
PTSD) and the effect that worsening has on 
her employment and daily life.  Further, 
the veteran should be informed that if the 
Diagnostic Code under which she is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the veteran 
demonstrating a noticeable worsening or 
increase in severity of the disability and 
the effect that worsening has on her 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant.  Regarding the veteran's claim 
for an increased rating for panic attacks 
with anxiety claimed as PTSD, the veteran 
should be informed that the potentially 
applicable diagnostic codes are 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400, 9411-9413 
(which all encompass the same rating 
criteria.)  Additionally, the veteran must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, as 
is also outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
notice must also provide examples of the 
types of medical and lay evidence that the 
veteran may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g. competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

4.  The veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of her service-connected 
panic attacks with anxiety, claimed as 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the veteran's service-connected 
disability, including the impact it has on 
her employment and daily life pursuant to 
38 C.F.R. § 4.10.  The examiner should 
report all signs and symptoms necessary 
for rating the veteran's service-connected 
disability under the rating criteria.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

5.  When the development requested has 
been completed, the RO should readjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



